—-Judgment, Supreme Court, Bronx County (Elbert Hinkson, J.), rendered April 18, 1995, convicting defendant, after a jury trial, of attempted murder in the second degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
The court properly exercised its discretion in declining to sanction the People for their delay in producing two Rosario items and their failure to produce another. Concerning the late production of the ballistics request form, the defense abandoned its plan to use that document on further cross-examination. The defense was not prejudiced by the late production of certain medical records, since counsel was provided with ample time to review them prior to cross-examination of the medical expert. We conclude that no prejudice resulted from the destruction, pursuant to routine procedures, of the scratch copy of the investigating officer’s complaint report (see, People v Joseph, 86 NY2d 565, 570-572).
The court’s refusal to give an expanded identification charge was proper. The evidence did not present a close identification question, and the court’s charge on the elements of the crime and the People’s burden of proof sufficiently covered the subject (see, People v Knight, 87 NY2d 873).
We perceive no abuse of discretion in sentencing. Concur— Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.